Citation Nr: 1607435	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  07-32 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

U. Ifon


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (the Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2010 and June 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The Veteran had a hearing before the undersigned Acting Veterans Law Judge in June 2010.  A transcript of that proceeding has been associated with the record.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining and maintaining both physical and sedentary employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on an extraschedular basis are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, the disposition of the claim being decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

Analysis

The Veteran maintains that he is unemployable due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, this is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability).

In this case, service connection is in effect for chronic lumbar strain syndrome with disc degeneration and hernia ion (evaluated as 40 percent disabling), peripheral neuropathy of the left lower extremity (evaluated as 10 percent disabling), and peripheral neuropathy of the right lower extremity (evaluated as 10 percent disabling) for a combined rating of 50 percent.  The Veteran therefore does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU.

Nevertheless, VA regulations provide that if a veteran fails to meet the applicable percentage standards, rating boards should refer to the Director of Compensation Services for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In a June 2015 decision, the Director of Compensation Services denied extraschedular TDIU.  The Board will now consider whether extraschedular TDIU is warranted on a de novo basis.

A review of the relevant evidence shows the Veteran attended Vocational Rehabilitation intermittently from about September 1999 through April 2006.  He withdrew from the program a number of times and it does not appear he ever completed the program.  He has also been in receipt of Social Security Disability benefits for a herniated disc with radiculopathy since September 2003.

In a May 2005 VA spine examination report, the examiner noted the Veteran was "able to drive and take care of his daily activities."  There was no evidence of incoordination or excess fatigability and he was not required to be on bedrest for his back.

At a July 2005 VA spine examination, the Veteran complained of intermittent low back pain that radiated to both legs, with numbness in both feet and hands.  The pain was aggravated by walking, lifting, and sitting for long periods of time, which interfered with his activities of daily living.

On his April 2006 application for TDIU, the Veteran reported he had been unable to work due to his lumbar spine disability since September 2003.  He also indicated he had completed two years of college.

In an August 2006 statement, the Veteran stated he was unable to work due to his back being irritated by driving, and that driving is only occupation he knew.  In a May 2007 statement, he expressed that he lost his job due to a number of sick days resulting from his service-connected disability.  Included with his statement was a termination letter from his former employer confirming the termination was due to excessive missed days and a report of all days missed.

At an August 2007 VA general examination, the Veteran reported he had not worked since September 2003, again reiterating he lost his job as a bus driver because he missed too many days due to back pain.  The Veteran indicated he could not work because he could not sit for long periods of time and could not stand for long periods of time.  He also had limitations with bending or stooping.

At a January 2008 Regional Office hearing before a Decision Review Officer, the Veteran repeated his prior contentions, adding that driving a bus affected his back by causing tightness and muscle spasms.  He stated his doctor told him he was unable to work because of severity of his back.  He also reported experiencing numbness in his feet.

In an October 2008 statement, Dr. S. described the symptoms of the Veteran's back disability (which included pain, numbness, and tingling in lower extremities) and recommended he did not work at that point in time.

At a December 2008 VA peripheral nerves examination, the Veteran continued to report an inability to work since 2003 due to numbness and tingling of legs.

At a February 2009 VA peripheral nerves examination, the examiner indicated the Veteran's symptoms generally interfered with his daily activities of walking or standing.

At an April 2009 VA spine examination, the examiner concluded the Veteran was currently unemployable as a bus driver.  The examiner then noted he could "possibly obtain and maintain employment and some type of very sedentary activity, if his education and training were commensurate."

At a March 2010 VA spine examination, the Veteran reported his back pain had progressed from periodic to daily and occurred with long sitting and lifting.  He also reported numbness and tingling in his toes.  There was no history of flare-ups, incoordination or excess fatigue.  There was evidence of lack of endurance which was linked to his cessation of work as a bus driver.  The examiner noted the Veteran was able to drive his automobile, care for himself and walk up to a block.

The Veteran attended a Board hearing in June 2010 and reported essentially the same testimony as to his symptomatology and inability to work.

At an October 2010 VA examination, the Veteran stated he could not "sit, walk or stand for long periods of time."  After a physical examination, the examiner noted "chronic low back pain with pain in right leg [was] subjective...[and] hinder[ed] him from doing any type of manual work, standing, walking, stooping, bending, also siting as a bus driver aggravate[ed] his back."  In a November 2011 addendum, the examiner stated the Veteran was not likely unemployable because he appeared capable of sedentary work.

After reviewing the evidence of record, the Board finds the medical evidence demonstrates the Veteran's service-connected disabilities preclude physical/manual labor.  Thus, the dispositive issue here is whether his service-connected disabilities also preclude sedentary work.

In considering the VA examinations of record, the Board notes the Veteran repeatedly indicated an inability to sit or stand for long periods of time.  See July 2005, August 2007, April 2009, March 2010 and October 2010 VA examination reports.  Although the April 2009 and November 2011 VA examination report and addendum opinions appear to suggest he is capable of sedentary work, the Board is unable to fully rely on these opinions.  The April 2009 opinion was conditioned on the Veteran's education and training; whereas, the November 2011 addendum was unsupported by any reasoning or rationale.   

The Board notes the Veteran's previous employment consisted predominantly of driving vehicles, in particular buses and taxi cabs.  Additionally, there is no evidence of a college degree, although he completed two years of college.  

Accordingly, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, along with his education and work experience, the evidence of record supports a direct causal relationship between his service-connected disabilities and his unemployability.  On this basis, the criteria to establish entitlement to a TDIU on an extraschedular basis are met.  Accordingly, the claim will be granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


